     Case 4:21-cv-00115-CDL-MSH Document 11 Filed 08/20/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

MOUSSA DIARRA,                            :
                                          :
                   Petitioner,            :
             v.                           :
                                          :       NO. 4:21-cv-115-CDL-MSH
                                          :
ROC NATION LLC, et al.,                   :       ORDER
                                          :
                   Respondent.            :
                                          :

      Petitioner moves for default judgment. ECF No. 10. On July 12, 2021, judgment

was entered dismissing this case in its entirety. ECF No. 5. Petitioner’s motion for

default judgment is, therefore, DENIED.

      SO ORDERED, this 20th day of August, 2021.




                                 S/Clay D. Land
                                 CLAY D. LAND
                                 U.S. DISTRICT COURT JUDGE
                                 MIDDLE DISTRICT OF GEORGIA




                                              1
